PER CURIAM.
Upon the filing of the application of the petitioner, Louis S. Joel, a member of The *469Florida Bar, for leave to retire and resign as a member of The Florida Bar without the right to be reinstated, the cause was referred to The Board of Governors of The Florida Bar with directions to conduct suitable investigation of the matter and to file in this Court its recommendation as to whether such request should be granted. Pursuant to said order The Florida Bar has filed its report and recommendations which set forth that while certain proceedings involving alleged unprofessional conduct of the applicant are pending before a grievance committee of The Florida Bar, it is the opinion and judgment, of the Board of Governors that the public interest does not render necessary or advisable further investigation or prosecution of said pending charges against said petitioner and recommends to this Court that the petitioner’s application for leave to resign without the privilege of reinstatement be granted. Therefore, upon the consideration of said petition and the report of The Board of Governors of The Florida Bar, it is hereby
Ordered that the application of Louis S. Joel, a member of The Florida Bar, to resign without the right to seek reinstatement be and the same is hereby granted and the Clerk of this Court be and he is hereby directed to strike from the roll of attorneys of this State the name of said petitioner.
It is further
Ordered that all investigatory reports on file in the office of the Executive Director of The Florida Bar be forthwith filed in this cause as a part of the record of these proceedings to be permanently preserved :in the archives of this Court.
It is so ordered.
THOMAS, C. J., and ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.